Citation Nr: 1206770	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 1955.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2011, the Veteran testified at a Board videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  During that month, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the December 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for PTSD. 

2.  During the December 2011 hearing, and prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issue of entitlement to service connection for diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

At his December 2011 hearing before the Board, the Veteran acknowledged that he was withdrawing his appeals for entitlement to service connection for PTSD and diabetes mellitus.  Hearing Transcript at 15.  The Board thus finds that the Veteran's statements indicating his intention to withdraw the appeals, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeals regarding the issues of entitlement to service connection for PTSD and diabetes mellitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.

The appeal for entitlement to service connection for diabetes mellitus is dismissed.


REMAND

The Veteran contends that his claimed bilateral hearing loss and tinnitus were incurred as a result of in-service noise exposure, to include firing cannons in bunkers during his six month deployment to Korea.  The Veteran has asserted that his claimed disorders onset in 1956.  The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for bilateral hearing loss and tinnitus is warranted.

In response to the requests for the Veteran's service records in 2008, the National Personnel Records Center (NPRC) indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board notes that when service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the Veteran's service records are missing, VA has a heightened duty to assist the Veteran in the present case. 


The Board has found the Veteran's statements concerning his in-service noise exposure to be competent and credible.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Post-service VA treatment records dated from 1998 to 2011 detailed current findings of bilateral hearing loss and tinnitus. 

In light of the cumulative record discussed above, the AMC should also arrange for the Veteran to undergo an audio examination to clarify the nature and etiology of his claimed bilateral hearing loss and tinnitus on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the claims file reflects that the Veteran has received medical treatment from the VA Central California Healthcare System (HCS); however, as the claims file only includes treatment records from that facility dated up to November 2011, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain VA clinical records pertaining to the Veteran's claimed bilateral hearing loss and tinnitus from the VA Central California HCS for the period from November 2011 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Thereafter, the Veteran should be afforded an appropriate VA audio examination to clarify the nature and etiology of his claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed bilateral hearing loss and/or tinnitus is casually related to his period of active service, to include conceded in-service noise exposure.  In doing so, the examiner should acknowledge and discuss the Veteran's statements asserting the continuity of symptomatology since service as well as any post-service noise exposure.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

4.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in June 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


